PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/735,660
Filing Date: 12 Dec 2017
Appellant(s): Edwards et al.



_________________
Fred G. Pruner, Jr.
___For Appellant___


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 April 2021 (hereinafter referred to as the “Brief”).



(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated November 17, 2020 (hereinafter referred to as the “Office Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 7, 8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2014/0040669 A1, hereinafter referred to as Davis) in view of Banginwar et al. (US 2016/0364341 A1, hereinafter referred to as Banginwar) further in view of Sather et al. (US 2006/0168269 A1, hereinafter referred to as Sather).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Banginwar further in view of Sather further in view of Murotani et al. (US 2011/0238937 A1, hereinafter referred to as Murotani).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Banginwar further in view of Sather further in view of Lin et al. (US 2004/0093474 A1, hereinafter referred to as Lin).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Banginwar further in view of Sather further in view of Nielsen et al. (US 8,538,919 B1, hereinafter referred to as Nielsen).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Banginwar further in view of Sather further in view of Mayer et al. (US 5,619,682 A1, hereinafter referred to as Mayer).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Banginwar further in view of Sather further in view of Kumar (US 2006/0156074 A1, hereinafter referred to as Kumar).



(2) Response to Argument

Appellee will show that, contrary to Appellant’s arguments in the Appeal Brief filed on 20 March 2020 (hereinafter referred to as the “Brief”), the Office Action has met the requirements necessary to show non-patentability of the appealed claims.  Appellee will further show that Appellant has failed to overcome the rejections under their respective titles and, thus, the rejections must be sustained.



A.	Whether Claims 1-3, 7, 8, 10, 13 and 14 Are Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar and Sather.

1.	Whether Claim 1 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar and Sather.
	
On page 10, in the Argument section of the Brief, Appellant argues that:
“Claim 1 expressly recites that the memory controller is configured to ‘create a copy-on-write mapping of the given location ID to an alternate memory location for the first component.’  In paragraph number [0036], Davis, discusses that a new value for variable X is stored in location 209.  Even assuming, arguendo, that the writing of variable X to the new location 209 is a copy-on-write operation, Davis achieves this operation by updating the page table of the process performing the write.”

In response, Appellee notes that Appellant’s instant argument is that Davis does not “create a copy-on-write mapping of [a] given location ID to an alternate memory location for the first component” because: even assuming, arguendo, that Davis teaches “a copy-on-write operation, Davis achieves this operation by updating the page table of the process performing the write.”  In other words, Appellee’s instant argument is that Davis discloses “updating the page table of the process performing the write” and that such disclosure does not read on the following limitation: creating a “mapping of the given location ID to an alternate memory location for the first component.”  However, Appellee respectfully disagrees with Appellant’s instant argument for at least the following reasons.


“an operation that associates each element of a given set (the domain) with one or more elements of a second set (the range).”1

Accordingly, Appellee respectfully submits that the “update” disclosed at paragraph 36 of Davis is a “mapping” because: Davis’ “update” is an operation that associates location IDs (e.g., 204) that lie within the domain of Davis’ original page table 202, with a location that lies within the range of Davis’ physical memory 203.
Hence, Appellee further submits that Davis actually does read on the disputed limitation of Appellant’s instant argument (i.e., creating a “mapping of the given location ID to an alternate memory location for the first component”) because: the “update” disclosed at paragraph 36 of Davis creates a “mapping” that associates location ID 204 of Davis to memory location 209 of Davis’ physical memory 103, and memory location 209 is an alternative to memory location 205 of Davis.  Therefore, Appellee respectfully disagrees with Appellant’s instant argument for at least the foregoing reasons.



On page 10 of the Brief, Appellant also argues that:
“Davis fails to disclose or render obvious a memory controller that is configured to create a copy-on-write mapping; a memory controller configured to create a mapping in response to information contained in a write packet; or a memory controller configured to create a copy-on-write mapping in response to a write packet including information identifying a first component as a source and indicating, for a write operation, a given one of the location IDs for which a copy-on-write mapping was not already created for the first component.”

However, Appellee notes that Appellant’s instant argument fails to set forth any reason(s) why Appellant believes that “Davis fails to disclose” the limitations of Appellant’s instant argument.  Therefore, Appellee respectfully submits that Appellant’s instant argument is defective because it fails to meet the MPEP’s mandate which requires that Appellant’s “arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”  See MPEP § 1205.02(iv) (citation omitted).



On page 10, Appellant further argues that:
“the Final Office Action labels Davis’ original process 201 as being the purported first component of claim 1.  Final Office Action, p. 7.  However, it is this process 201, and not a configured memory controller, which changes Davis’ page table.
The Final Office Action is unclear as to the component of Davis that allegedly discloses or renders obvious the memory controller of claim 1.”

In response to the initial part of Appellant’s instant argument (i.e., that “process 201 . . . changes Davis’ page table”), Appellee notes that Appellant’s instant argument is presented without actual support.  For example, paragraph 36 of Davis discloses that Davis’ first component 201 may: (1) “continue to run after [a] snapshot is created”; and (2) “generate a new value for [a] variable X . . . .”  However, paragraph 36 of Davis does not actually disclose that Davis’ first component 201 is responsible for performing: (1) the storing “in entry 204 of original page table 202”; (2) the storing “in physical memory 203 in a new location 209”; or (3) the updating “to point to physical memory location 209 . . . .”  Therefore, Appellee respectfully submits that Appellant’s instant argument (i.e., that “process 201 . . . changes Davis’ page table”) is defective because it fails to show how it is actually supported by evidence in the record.
Turning to the final part of Appellant’s instant argument (i.e., that the “Final Office Action is unclear as to the component of Davis that allegedly discloses or renders obvious the memory controller of claim 1”), Appellee notes that the initial line on page 8 of the Office Action maps Davis’ virtual memory manager 511 to the “memory controller” of claim 1.  Accordingly, Appellee respectfully disagrees with the final part of Appellant’s 
Regarding the remaining part of Appellant’s instant argument (i.e., “it is . . . not a configured memory controller which changes Davis’ page table”), Appellee respectfully disagrees because: for at least the reasons set forth above on page 8 supra, one of ordinary skill in the art would have recognized that the “configured memory controller” element of Appellant’s instant argument is purely functional and, thus, may be read on by whichever element actually performs the “update” function(s) disclosed in paragraph 36 of Davis, regardless of which element that is.  Therefore, although Davis’ virtual memory manager 511 reads on the broad “memory management” (or “memory control”) aspect of Appellant’s “memory controller,” Appellee actually disagrees with Appellant’s instant argument on a whole because Appellant’s “memory controller” is merely defined by a functional limitation and, therefore, may be met by whichever element(s) of Davis that is/are responsible for controlling corresponding memory operation/functions (such as, a control of memory).



On page 10, Appellee moreover argues that:
“In paragraph number [0030], Davis discusses a ‘debugger process,’ that changes a page table to point to an updated memory location 110.”

However, Appellee disagrees with Appellant’s instant argument because paragraph 30 does not actually disclose that a “debugger process . . . changes a page table to point to an updated memory location 110.”  Rather, paragraph 30 of Davis actually discloses inter alia the following: “as debuggee [sic.] process continues to run[,] virtual memory 109 will change as its page table points to updated memory locations 110.”  Therefore, Appellee respectfully submits that paragraph 30 of Davis does not actually support Appellant’s instant argument.


On page 10, Appellant argues furthermore that:
“the original process 201 of FIG. 2 changes the page table.  Even assuming, arguendo, that Davis’ system includes a memory controller, Davis does not disclose or render obvious that its purported memory controller is configured to create a copy-on-write mapping . . . .”

However, Appellee respectfully disagrees with both parts of Appellant’s instant argument for at least the reasons set forth above on pages 10 and 11 supra, respectively.



On page 11, Appellant argues that:
“the Final Office Action is unclear what component of Davis purportedly discloses the resource controller of claim 1.”

In response to Appellant’s instant argument, Appellee notes that page 7 of the Office Action clearly states that reference characters 604 and 611, at FIG. 6 of Davis, read on Appellant’s following limitation:
“determining, with a resource controller of the computing device, to take a snapshot of memory accessible to the first component via a memory controller . . . .”

And Appellee further notes that the Office Action also clearly cites paragraph 77 for at least the following excerpt:
“triggering event 603 is observed, and diagnostic tool 601 then instructs 604 the operating system . . . to take a snapshot . . . .”

Therefore, due to the breadth of the foregoing “determining” functional limitation of claim 1, Appellee respectfully submits that it is clear that both elements 601 and 605 of Davis each individually read on Appellant’s claimed “resource controller” because: at each of steps 604 and 611, both “diagnostic tool 601” and “OS snapshot support 605” each make a “determination” to “take a snapshot of memory accessible to the first component” of Davis.  Accordingly, Appellee respectfully disagrees with Appellant’s instant argument.



On page 11, Appellant also argues that:
“Even assuming, arguendo, that the ‘operating system’s snapshot support 605’ discussed in paragraph number [0077] of Davis is part of a ‘resource controller,’ the Final Office Action fails to explain why the memory controller would operate independently of the operating system snapshot support 605.”

In response to Appellant’s instant argument, Appellee notes that the claim only prohibits its “resource controller” from being depended on for the following claim limitations:
(1) “create a copy-on-write mapping of the given location ID to an alternate memory location for the first component”; and

(2) “returning data stored in the initial memory location to which the given location ID is mapped for the second component.”

And although paragraph 36 of Davis is relied on to reject both of the foregoing claim limitations, Appellee further notes that:
(1) the disclosures of paragraph 36 of Davis only occur after taking a snapshot (e.g., snapshots 604 and 611 of Davis); and

(2) although paragraphs 78 and 79 of Davis indicate that diagnostic tool 601 may continue to interact with an “original process” (namely, target process 602) after a snapshot is taken, the disclosures of paragraph 36 of Davis do not “depend” on such an interaction between a diagnostic tool and the original process 201 of paragraph 36.

Hence, Appellee respectfully disagrees with the premise of Appellant’s instant argument (i.e., that “the Final Office Action [is required] to explain why the memory controller would operate independently of the operating system snapshot support 605”) because: it is self-evident that no disclosure in paragraph 36 of Davis actually “depends” on the “diagnostic tool 601” or “OS snapshot support 605” disclosed at paragraph 77 of Davis.


On page 11, Appellant further argues that:
“the Final Office Action fails to advance any plausible reason to explain why one of ordinary skill in the art would have [] derived these elements, absent impermissible hindsight gleaned solely from the present application.”

However, Appellee disagrees with Appellant’s instant argument for the reasons set forth above on pages 8-14 supra.  Therefore, Appellee respectfully submits that the standing prior art rejection of claim 1 is proper and, thus, should be sustained.



2.	Whether Claim 8 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar and Sather.

On page 12, Appellant argues that:
“Davis fails to discuss any specific aspect of a memory controller, much less a memory controller that is configured for copy-on-write, a memory controller that creates a copy-on-write mapping, a memory controller that creates a copy-on-write mapping in response to a write packet including information identifying a first component as a source and indicating a respective one of location IDs not already given a copy-on-write mapping, or a memory controller that, independent of a resource controller, creates a copy-on-write mapping . . . .”

However, Appellee notes that Appellant’s instant argument fails to set forth any reason(s) why Appellant believes that “Davis fails to disclose” the limitations of Appellant’s instant argument.  Therefore, Appellee respectfully submits that Appellant’s instant argument is deficient for failing to meet the MPEP mandate which requires that Appellant’s “arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”  See MPEP § 1205.02(iv) (citation omitted).



On page 13, Appellant argues that:
“the Final Office Action labels Davis’ processing unit 701 as being the purported resource controller of claim 8.  . . .  Even assuming, arguendo, that an operating system kernel may be considered a ‘resource controller,’ the Final Office Action fails to explain why Davis’ memory controller (which is not even mentioned by Davis) operates independently of the kernel to create a copy-on-write mapping.”

However, Appellee disagrees with Appellant’s instant argument and respectfully submits that the Office Action does not “label” Davis’ processing unit 701 as being the purported resource controller of claim 8 because: (1) the Office Action actually maps Davis’ processing unit 701 to claim 8’s “at least one processing resource of the computing device”; and (2) the Office Action maps the “resource controller” of claim 8 to snapshot support 605 of Davis.
In addition, Appellee also disagrees with Appellant’s instant argument for at least the reasons set forth above on page 14 supra.



On page 13, Appellant also argues that:
“one of ordinary skill in the art would glean from Davis that the kernel is involved in updating the page table, not Davis’ memory controller independent of the kernel (the alleged resource controller).”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the following reasons.
Although Appellee recognizes that paragraph 20 of the specification of Appellant’s instant application teaches that “a resource controller may be an operating system kernel,” Appellee respectfully submits that the Office Action’s rejection of the “resource controller” of claim 8 does not actually rely on Davis’ kernel per se.  Rather, Appellee further submits, the final sentence on page 12 of the Office Action actually maps the “resource controller” of claim 8 to: snapshot support 605 of Davis.


On page 13, Appellant further argues that:
“the Final Office Action fails to advance any plausible reason to explain why one of ordinary skill in the art would have [] derived these elements, absent impermissible hindsight gleaned solely from the present application.”

However, Appellee disagrees with Appellant’s instant argument for the reasons set forth above on pages 17-18 supra.  Therefore, Appellee respectfully submits that the standing prior art rejection of claim 8 is proper and, thus, should be sustained.



3.	Whether Claim 10 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar and Sather.

On page 14, Appellant argues that:
“none of the portions of Davis cited by the Final Office Action disclose or render obvious actions taken by a memory controller independent of a resource controller . . . .”

However, Appellee disagrees with Appellant’s instant argument because page 17 of the Office Action explicitly sets forth that paragraph 36 of “Davis implies that process 201 will ‘read’ location 209 when ‘table 202 is updated to point’ there,” and Appellee respectfully submits that this implicit disclosure of Davis reads on the memory controller of claim 10’s following “action”:
“returning [] respective new data stored in [a] respective alternate memory location to which the location ID was mapped for [a] first component.”

Moreover, Appellee further submits that, although paragraph 36 of Davis is relied on to reject the “returning” and “mapping” of the foregoing claim limitation, it is self-evident that no disclosure in paragraph 36 of Davis actually “depends” on the “diagnostic tool 601” or “OS snapshot support 605” disclosed at paragraph 77 of Davis because:
(1) the disclosures of paragraph 36 of Davis only occur after taking a snapshot (e.g., snapshots 604 and 611 of Davis); and

(2) although paragraphs 78 and 79 of Davis indicate that diagnostic tool 601 may continue to interact with an “original process” (namely, target process 602) after a snapshot is taken, the disclosures of paragraph 36 of Davis do not “depend” on such an interaction between a diagnostic tool and the original process 201 of paragraph 36.

Therefore, Appellee respectfully disagrees with Appellant’s instant argument.


On page 14, Appellant also argues that:
“Davis does not disclose or render obvious that the process 201 is a process performed by a memory controller independent of the alleged resource controller.”

However, Appellee notes that the limitation upon which Appellant’s instant argument relies (i.e., that the first component is “performed by a memory controller independent of the alleged resource controller”) is not actually recited in the claims.  Rather, Appellee respectfully submits, claim 10 actually requires that the first component “comprises” the memory controller.  Hence, Appellee disagrees with the premise of Appellant’s instant argument because process 201 of Davis does not actually have to be “performed by a memory controller independent” of a resource controller.



On page 15, Appellant argues that:
“Davis fails to disclose or render obvious the specifically-claimed elements of a memory controller operating independently of a resource controller, or a memory controller to, independent of a resource controller, responding to a read packet . . . .”

However, Appellee notes that Appellant’s instant argument fails to set forth any reason(s) why Appellant believes that “Davis fails to disclose” the limitations of Appellant’s instant argument.  Therefore, Appellee respectfully submits that Appellant’s instant argument is deficient for failing to meet the MPEP mandate which requires that Appellant’s “arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”  See MPEP § 1205.02(iv) (citation omitted).


On page 15, Appellant also argues that:
“Davis fails to make any distinction between the actions that are performed by the resource controller . . . and the purported memory controller.”

However, Appellee respectfully disagrees with Appellant’s instant argument because pages 12 and 17 of the Office Action respectively map snapshot support 605 and memory manager 111 of Davis to the “resource controller” and the “memory controller” of claim 10, respectively.  Accordingly, Appellant respectfully submits that Davis actually does distinguish between the actions that are performed by the snapshot support and memory manager of Davis.


On page 15, Appellant further argues that:
“Davis, Banginwar and Sather fail to disclose or render obvious all of the elements of this claim.”

However, Appellee disagrees with Appellant’s instant argument for at least the reasons set forth above on pages 19-21 supra.  Therefore, Appellee respectfully submits that the standing prior art rejection of claim 10 is proper and, thus, should be sustained.


4.	Whether Claim 13 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar in View of Sather

On pages 15-16, Appellant argues that:
“Claim 13 overcomes the § 103 for . . . the reason that the hypothetical combination of Davis, Banginwar and Sather fails to disclose or render obvious a memory controller that is configured for copy-on-write to, independent of a resource controller, create a copy-on-write mapping in response to a write packet . . . as discussed above for independent claims 1 and 8.”

Therefore, since Appellant argues claim 13 mutatis mutandis as per claims 1 and 8, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 7-18 supra, equally applies to Appellant’s instant argument.



5.	Whether Claims 2, 3, 7 and 14 Are Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar in View of Sather

On page 16, Appellant argues that:
“Claims 2, 3, 7 and 14 . . . overcome the corresponding § 103 rejections for at least the same reasons as the claims from which they depend.”

Therefore, since Appellant argues claims 2, 3, 7 and 14 mutatis mutandis as per “the claims from which they depend,” Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 7-15 supra, equally applies to Appellant’s instant argument.


B.	Whether Claims 4-6 Are Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar and Sather.

1.	Whether Claim 4 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Murotani.

On page 16, Appellant also argues that:
“Claim 4 overcomes the § 103 rejection for at least the same reasons as claim 1, as discussed above.”

Therefore, since Appellant argues claim 4 mutatis mutandis as per claim 1, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 7-15 supra, equally applies to Appellant’s instant argument.



On page 17, Appellant argues that:
“none of the portions of Murotani cited by the Final Office Action disclose or render obvious configuring a memory controller to provide read-write access for location IDs for which no copy-on-write mapping was created as part of release of a snapshot.”

However, Appellee notes that Appellant’s instant argument fails to address Appellee’s entire position.  To be specific, Appellee’s position is not just that Murotani teaches the limitations of Appellant’s instant argument.  Rather, Appellee’s position is also that a combination of Davis in view of Murotani reads on the limitations of Appellant’s instant argument for at least the following reasons.
For example, as set forth on page 24 of the Action, the “free segment ‘23’” disclosed at paragraph 132 of Murotani is an “unmapped location,” which reads on Appellant’s claimed “location IDs for which no copy-on-write mapping was created.”  In addition, paragraph 132 of Murotani discloses that “there is a write access” control of memory that includes the memory located at Murotani’s “free segment ‘23’.”
Therefore, Appellee respectfully submits that the limitations of Appellant’s instant argument are rendered obvious by a combination of Davis in view of Murotani because: it would have obvious for one of ordinary skill in the art to incorporate the foregoing teachings of Murotani into Davis’ “release” of a snapshot in order to improve the efficiency of Davis’ “release” by preventing it from accumulating snapshot data, which thereby conserves resources.



On page 17, Appellant also argues that:
“None of the cited paragraphs from Murotani, however, discuss actions taken by a memory controller or releasing a snapshot by configuring a memory controller.”

However, as with Appellant’s previous argument, Appellant’s instant argument fails to address Appellee’s entire position.  As previously stated above on page 24 supra, Appellee’s position is not just that Murotani teaches the limitations of Appellant’s instant argument.  Rather, Appellee’s position is also that a combination of Davis in view of Murotani reads on the limitations of Appellant’s instant argument for at least the following reasons.
For example, as set forth by its title, the general invention of Murotani is a “storage apparatus and snapshot control method” of the storage apparatus, which read on a “memory” and a “configuration for controlling the memory,” respectfully.  Accordingly, Appellee respectfully submits that Murotani’s entire disclosure is directed to “memory control,” namely a “snapshot control method” of a storage apparatus.  Hence, Appellee further submits that the “delete” function of claim 9 reads on the “releasing” limitation of Appellant’s instant argument.



On pages 17-18, Appellant argues that:
“There is no discussion of actions taken in connection with restoring the snapshot pertaining to configuring a memory controller, or configuring a memory controller to provide, as part of this restoration, for a first component, read-write access for the location IDs for which no copy-on-write mapping was created.
As the Final Office Action assumes that the above-identified elements of claim 4 are present in Murotani’s disclosure, the Final Office Action fails to advance any plausible reason to explain why one of ordinary skill in the art would have otherwise derived these elements, absent impermissible hindsight gleaned solely from the present application.”

In response, Appellee notes that the limitations of Appellant’s instant argument are not actually recited within claim 4.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 1184-85 (Fed. Cir. 1993).


On page 18, Appellant argues that: “the § 103 rejection of claim 4 is in error and should be reversed.”  However, Appellee respectfully disagrees with Appellant’s instant argument for at least the reasons set forth above on pages 23-26 supra.  And, accordingly, Appellee respectfully submits that the standing prior art rejection of claim 12 is proper and, thus, should be sustained.



2.	Whether Claim 5 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Murotani.

On page 18, Appellant also argues that:
“Claim 5 overcomes the § 103 rejection for at least the same reasons as claim 1 . . . .”

Therefore, since Appellant argues claim 5 mutatis mutandis as per claim 1, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 7-15 supra, equally applies to Appellant’s instant argument.



On page 18, Appellant further argues that:
“Murotani fails to mention a ‘forensic analysis system,’ either expressly or albeit under a different name . . . .”

In response, Appellee respectfully submits that the system of Murotani’s analysis reads on Applicant’s claimed “forensic analysis system” for at least the following reasons.
For example, not only does a function of the system of Murotani read on the function that claim 5 actually requires Applicant’s “forensic analysis system” to perform as set forth below on pages 30-31 infra, but Murotani also reads on the broadest reasonable interpretation of a “forensic analysis system” within the computer science art because: (1) Appellant’s computer “forensics analysis system” can be broadly defined as a “system” that “analyzes” digital media for the purpose of “identifying, preserving, recovering, analyzing and presenting facts and opinions about the digital information”2; and (2) Murotani’s system also analyzes digital media (such as a snapshot) in order to identify and preserve facts about the digital information (namely, its “pre-update” data).
Therefore, although Murotani may not “mention a ‘forensic analysis system,’ either expressly or [] under a different name,” Appellee respectfully submits that Murotani’s system nonetheless reads on the broadest reasonable interpretation of a “forensic analysis system” because: the system of Murotani analyzes digital media (such as a snapshot) in order to identify and preserve its “pre-update” data.



On pages 18-19, Appellant argues that:
“Murotani . . . fails to discuss conditions concerning when to release the snapshot . . . .”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the following reasons.
For example, paragraph 23 discloses that Murotani determines to “release” memory that stores a “pre-update” snapshot’s data when it is updated, and paragraph 112 not only discloses that Murotani’s “pre-update” snapshot data may be copied to “secondary memory locations” (namely, Murotani’s “free segment”) but, additionally, it is implicit from paragraph 112 that Murotani must also “release” the “pre-update” snapshot data’s initial memory locations (such as the locations “in the P volume 141”) in order to update them when Murotani’s “copy-on-write processing subprogram 302” actually writes updated data into the pre-update snapshot data’s initial memory locations.
Therefore, Appellee respectfully disagrees with Appellant’s instant argument because—in light of paragraph 23 of Murotani—it is implicit from paragraph 112 of Murotani that it will be necessary to release the initial memory locations of a pre-update snapshot’s data under Murotani’s “update” condition, which is when Murotani’s “copy-on-write processing subprogram 302 receives a write from the host computer to write in” a pre-update snapshot data’s initial memory locations.


On pages 18-19, Appellant also argues that:
“Murotani . . . fails to discuss . . . determining to release a snapshot in response to an indication that a forensic analysis system has completed a process of copying the data of the snapshot to secondary memory locations.”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the following reasons.
As previously stated above on page 29 supra, paragraph 23 of Murotani discloses a determination to “release” memory that stores a “pre-update” snapshot’s data when it is updated, and paragraph 112 not only discloses that Murotani’s “pre-update” snapshot data may be copied to “secondary memory locations” (namely, Murotani’s “free segment”) but, additionally, it is implicit from paragraph 112 that Murotani must also “release” the “pre-update” snapshot data’s initial memory locations (such as the locations “in the P volume 141”) in order to update them when Murotani’s “copy-on-write processing subprogram 302” actually writes updated data in the pre-update snapshot data’s initial memory locations.
Therefore, Appellee respectfully submits that it is implicit that, since Murotani’s “update” (or “write”) must release initial memory locations of “pre-update” snapshot data, then, in order to maintain the integrity of Murotani’s “pre-update” snapshot data, Murotani’s operability mandates that Murotani’s actual “update” (or “write”) can neither occur before nor during paragraph 112’s copying of such “pre-update” snapshot data.  Accordingly, it follows that when Murotani receives “a write . . . to write in” its pre-update 



On page 19, Appellant argues that:
“the Final Office Action . . . fails to explain why Murotani allegedly discloses or renders obvious the expressly-defined condition that is set forth in claim 5 . . . Murotani fails to contemplate releasing or restoring a snapshot in response to an indication that a forensic analysis system has completed a process of copying the data of the snapshot or determining to release a snapshot . . . .”

However, Appellee disagrees with Appellant’s instant argument and respectfully submits that, for at least the reasons set forth above on pages 29-31 supra, the Office Action actually does show why Murotani “discloses or renders obvious the expressly-defined condition that is set forth in claim 5.”


On page 19, Appellant also argues that:
“when all of the expressly-recited elements of claim 5 are properly construed and assigned the patentable weights that they are due, it becomes clear that the § 103 rejection of this claim is deficient.”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the reasons set forth above on pages 27-31 supra.



3.	Whether Claim 6 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Murotani.

On page 19, Appellant further argues that:
“Claim 6 overcomes the § 103 rejection for at least the same reasons as claims 1 and 4 . . . .”

Therefore, since Appellant argues claim 6 mutatis mutandis as per claims 1 and 4, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 7-15 and 24-26 supra, equally applies to Appellant’s instant argument.


On page 20, Appellant argues that:
“Paragraph number [0063] of Davis . . . fails to disclose or render obvious releasing a snapshot or determining to release a snapshot.”

However, Appellee disagrees with Appellant’s instant argument because paragraph 63 explicitly discloses inter alia that Davis may “discard some snapshots when no longer needed” which, Appellee respectfully submits, reads on “releasing a snapshot or determining to release a snapshot.”



On page 20, Appellant also argues that:
“Paragraph number [0063] of Davis merely discusses discarding the snapshots ‘when no longer needed’.”

However, Appellee notes that Appellant’s instant argument fails to set forth any reason(s) why Appellant believes that “discarding the snapshots” does not read on Appellant’s claimed “releasing a snapshot.”  Therefore, Appellee respectfully submits that Appellant’s instant argument is defective because it fails to meet the MPEP’s mandate which requires that Appellant’s “arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”  See MPEP § 1205.02(iv) (citation omitted).
Notwithstanding, Appellee respectfully submits that paragraph 63 of Davis actually does disclose Applicant’s “releasing a snapshot” because: a Google search of the term indicates that the plain meaning of “discard” is “to get rid of . . . something” which, Appellee further submits, requires that “something” is “released.”



On page 20, Appellant further argues that:
“as set forth above in the discussion of claims 4 and 5, Murotani fails to disclose or render obvious these elements.”

Therefore, since Appellant argues claim 6 mutatis mutandis as per claims 4 and 5, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 23-32 supra, equally applies to Appellant’s instant argument.


On page 20, Appellant moreover argues that:
“when all of the expressly-recited elements of claim 6 are properly construed and assigned the patentable weights that they are due, it becomes clear that the hypothetical combination of Davis, Banginwar, Sather and Murotani fails to disclose or render obvious the elements of claim 6.
Thus, for at least the foregoing reasons, the § 103 rejection of claim 6 is in error and should be reversed.”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the reasons set forth above on pages 23-32 supra.  And, accordingly, Appellee respectfully submits that the standing prior art rejection of claim 6 is proper and, thus, should be sustained.



C.	Whether Claim 9 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Lin.

On page 21, Appellant argues that:
“Davis [] does not discuss a memory controller or specific actions taken by a memory controller.”

However, Appellee disagrees with the initial part of Appellant’s instant argument (i.e., that “Davis [] does not discuss a memory controller”) because page 27 of the Office Action explicitly maps Davis’ virtual memory manager 511 to the “memory controller” of claim 9, and Appellee respectfully submits that Davis’ virtual memory manager 511 “controls” a “memory” by “managing” Davis’ “virtual memory.”
In addition, Appellee also disagrees with the remaining part of Appellant’s instant argument (i.e., that “Davis [] does not discuss . . . specific actions taken by a memory controller”) because paragraphs 34, 35 and 36 of Davis discuss specific actions taken to control Davis’ virtual memory, and Appellee further submits that one of ordinary skill in the art would have recognized that Appellant’s “memory controller” is merely a functional limitation that may be met by whichever element(s) is/are responsible for “controlling” the memory management actions disclosed at paragraphs 34, 35 and 36 of Davis.



On page 21, Appellant also argues that:
“Even assuming, arguendo, that a memory controller is inherent in Davis’ system, it is entirely unclear why one of ordinary skill in the art would have derived a memory controller that maintains accessible memory as a mirror using location IDs . . . .”

However, Appellee respectfully disagrees with Appellant’s instant argument because page 28 of the Office Action explicitly sets forth that it would have been obvious for one of ordinary skill in the art to arrive at the invention of claim 9 for the following reason(s): the teachings of Lin, when used within the system of Davis in view of Banginwar further in view of Sather’s snapshot release, will conserve system memory by having the snapshot release update, by freeing, both of the mappings for a copy-on-write snapshot when the mappings reference unused data of the snapshot.



On page 21, Appellant further argues that:
“The 103 rejection of claim 9 [] relies on Davis’ operating system virtual memory manager 511.  However, the Final Office Action fails to explain why this [] discloses actions specifically taken by a memory controller, i.e., memory controller to maintain accessible memory as a mirror.”

In response, Appellee notes that Appellant’s instant argument fails to address Appellee’s actual position.
To be specific, Appellee’s position is not that Davis’ operating system virtual memory manager 511” teaches the limitation of Appellant’s instant argument.  Rather, as set forth at the bottom of the Office Action at page 27, Appellee’s actual position is that paragraph 34 of Lin discloses that Lin’s memory may be controlled “to maintain accessible memory as a mirror.”



On page 22, Appellant argues that:
“Lin . . . fails to disclose or render obvious a memory controller that maintains accessible memory as a mirror . . . .”

However, Appellee disagrees with Appellant’s instant argument, and Appellee respectfully submits that the “copying” disclosed at paragraph 34 of Lin reads on the broadest reasonable interpretation of the function of “mirroring” because the plain meaning of the function of “copying” is to “make a similar or identical version of”3 something which, Appellee further submits, reads on the broadest reasonable interpretation of the function of “mirroring.”



On page 22, Appellant also argues that:
“. . . when all of the expressly-recited elements of claim 9 are properly construed and assigned the patentable weights that they are due, it becomes clear that the hypothetical combination of Davis, Banginwar, Sather and Lin fails to disclose or render obvious all of the element of this claim.
Thus, for at least the foregoing reasons, the § 103 rejection of claim 9 is in error and should be reversed.”

However, Appellee respectfully disagrees with Appellant’s instant argument for at least the reasons set forth above on pages 36-39 supra.  And, accordingly, Appellee respectfully submits that the standing prior art rejection of claim 9 is proper and, thus, should be sustained.



D.	Whether Claim 11 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Nielsen.

On page 23, Appellant argues that:
“Claim 11 . . . overcomes the § 103 rejection for at least the same reasons as independent claim 8, as discussed above.
Thus, for at least the foregoing reasons, the § 103 rejection of claim 11 is in error and should be reversed.”

Therefore, since Appellant’s argues claim 11 mutatis mutandis as per claim 8, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 6-18 supra, equally applies to Appellant’s instant argument.  And, accordingly, Appellee respectfully submits that the standing prior art rejection of claim 11 is proper and, thus, should be sustained.



E.	Whether Claim 12 Is Rendered Obvious under 35 U.S.C. § 103 as Being Unpatentable over Davis in View of Banginwar, Sather and Mayer.

On page 23, Appellant argues that:
“Claim 12 . . . overcomes the § 103 rejection for at least the same reasons as independent claim 8, as discussed above.
Thus, for at least the foregoing reasons, the § 103 rejection of claim 12 is in error and should be reversed.”

Therefore, since Appellant’s argues claim 11 mutatis mutandis as per claim 8, Appellee’s rebuttal to Appellant’s foregoing arguments set forth above on pages 6-18 supra, equally applies to Appellant’s instant argument.  And, accordingly, Appellee respectfully submits that the standing prior art rejection of claim 12 is proper and, thus, should be sustained.



(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KALISH K BELL/Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/MORSHED MEHEDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved on May 26, 2021 at: “https://www.google.com/search?q=define+mapping”.
        2 Retrieved on May 26, 2021 at: “https://en.wikipedia.org/wiki/Computer_forensics”.
        3 Retrieved on May 26, 2021 at: “https://www.google.com/search?q=define+copy”.